Name: Commission Regulation (EC) No 1512/2004 of 26 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 27.8.2004 EN Official Journal of the European Union L 278/1 COMMISSION REGULATION (EC) No 1512/2004 of 26 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 26 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 60,6 999 60,6 0707 00 05 052 101,8 999 101,8 0709 90 70 052 94,1 999 94,1 0805 50 10 382 51,9 388 58,4 524 64,4 528 57,3 999 58,0 0806 10 10 052 79,0 400 177,0 512 186,9 624 158,4 999 150,3 0808 10 20, 0808 10 50, 0808 10 90 388 77,6 400 117,5 508 78,4 512 73,9 528 84,4 720 52,2 800 164,1 804 86,1 999 91,8 0808 20 50 052 112,3 388 91,0 512 74,9 800 146,1 999 106,1 0809 30 10, 0809 30 90 052 135,8 999 135,8 0809 40 05 052 43,7 066 36,9 093 41,6 094 33,4 624 164,2 999 64,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.